DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-20 are pending of which claims 1, 9 and 12 are in independent form. 
	Clams 19 and 20 are rejected under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	Claims 1-20 are rejected under 35 U.S.C. 103.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 

Regarding claim 19: elements "means for identifying a web content variable…"; "means for determining semantic similarity…"; “means for generating a recommendation …” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use "means” coupled with functional language “for” without reciting sufficient structure to achieve the function.  

Regarding claim 20: elements "means for generating an analytics data generation module …"; have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use "means” coupled with functional language “for” without reciting sufficient structure to achieve the function.  

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 9 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
1) "means for…"; has corresponding structure “a desktop computer, a laptop computer, a mobile device (e.g., assuming a handheld configuration such as a tablet or mobile phone), and so forth. Thus, a computing device may range from full resource devices with substantial memory and processor resources (e.g., personal computers, game consoles) to a low-resource device with limited memory and/or processing resources (e.g., mobile devices). Additionally, a computing device may be 

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-8, 10-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over BAJAJ; PAYAL et al. (US 20170243234 A1) [Bajaj] in view of Leal; Joao et al. (US 20180300315 A1) [Leal].

Regarding claims 1, 13, 19 and 20, Bajaj discloses, in a digital medium analytics environment, a method of onboarding web content by at least one computing device, the method comprising: identifying, by the at least one computing device, a web content variable included in web content (Various aspects of the present invention relate to automatically creating analytics tags for different object types of website objects in dynamic tag management ¶ [0006], [0009], [0011], [0012], [0015]-[0019], [0034]. Tags or CSS are considered content variables); 
determining, by the at least one computing device [using machine learning], semantic similarity of the web content variable with respect to a list of data elements, the data elements involving metrics supported by an analytics system to track web content user interaction (Many websites track users' activities in order to measure website performance and improve users' experience. One method of tracking users' activities involves inserting analytics tags associated with website objects in web pages ¶ [0002]. The expansion objects are identified by a number of different methods either used independently or in combination, such as keyword processing, semantic similarity, identifying the user's tagging intent, and/or user actions in analytics ¶ [0019]. Semantic similarity identifies expansion objects that are semantically similar to the user input. For example, with the semantic similarity method, the dynamic tag management engine 104 uses a semantic tool to determine a similarity for an expansion object. For example, the word2vec tool can be used ¶ [0050], [0082]);
generating, by the at least one computing device, a recommendation identifying at least one data element from the list of data elements based on the determining (Thus, another embodiment of 
generating, by the at least one computing device, an analytics data generation module based on the recommendation, the analytics data generation module configured to be embedded within the web content to generate analytics data for receipt by the analytics system via a network to track web content user interaction (Thus, another embodiment of the present invention is a related object -suggestion feature that provides suggestions of similar or related website objects (i.e., expansion objects) for analytics tagging ¶ [0019], [0046]. Disclosed are various embodiments for automatically creating on a computer analytics tags for different object types of website objects in web pages with analytics tracking capability in a dynamic tag management system [Abstract]. As used herein, the term "analytics tag" is used to refer to a snippet of code, such as Javascript code, that captures data on users' interactions with website objects and causes the collected data to be sent to a data collection server, such as a web analytics server ¶ [0021]. Based on the website object, an expansion object is identified and the computer automatically creates an analytics tag for the expansion object ¶ [0006], [0018], [0034], [0037], [0042], [0043]).
However Bajaj does not explicitly facilitate machine learning.
Leal discloses, machine learning (Disclosed herein are embodiments of systems, devices, and methods automated document analysis and processing using machine learning techniques [Abstract], [0007], [0043]. In some embodiments, a semantic topic model is created using one or more machine learning algorithms. In general, a semantic topic model is created using a topic modeling algorithm ¶ [0047], [0125]).


Regarding claim 2, the combination of Bajaj and Leal discloses, receiving, by the at least one computing device, data identifying a network address, via which, the web content is accessible and obtaining of the web content from the network address (Bajaj: Based on the clickstream data, the dynamic tag management engine 104 determines useful insights as to the way website users interact with the website, such as, for example, that website users example product features before clicking the "add to cart" button, and the URL following a click on the "add to cart" button is the "pay" URL ¶ [0052]).

Regarding claims 4 and 16, the combination of Bajaj and Leal discloses, mapping the web content variable to the at least one data element based on the recommendation and wherein the generating of the analytics data generation module is based on the mapping (Leal: With respect to suggestion of new tags for documents, the embodiments disclosed herein can suggest new tags (tags not defined in the predefined tags) for the untagged document. In general, the disclosed embodiments utilize three discrete modeling techniques (although more or less may be used) ¶ [0014], [0059], [0062], [0072], [0092]).

Regarding claims 5, 17 and 18, the combination of Bajaj and Leal discloses, outputting an indication of the web content variable and the at least one data element for display in a user interface based on the recommendation; and receiving a user input, entered via the user interface, indicating that the web content variable corresponds to the at least one data element (Bajaj: The determined object types for the multiple occurrences of the website object and their corresponding analytics tags are displayed for selection to the user ¶ [0018]. Also see ¶ [0043]).

Regarding claim 6, the combination of Bajaj and Leal discloses, wherein the recommendation includes a plurality of said data elements and the user input selects the at least one data element from the plurality of said data elements via the user interface (Bajaj: The determined object types for the multiple occurrences of the website object and their corresponding analytics tags are displayed for selection to the user ¶ [0018]. Also see ¶ [0043]. Thus, another embodiment of the present invention is a related object -suggestion feature that provides suggestions of similar or related website objects (i.e., expansion objects) for analytics tagging ¶ [0019], [0046]. Disclosed are various embodiments for automatically creating on a computer analytics tags for different object types of website objects in web pages with analytics tracking capability in a dynamic tag management system [Abstract]).

Regarding claim 7, the combination of Bajaj and Leal discloses, generating a semantic representation of the web content variable; and generating a similarity score for the semantic representation with respect to semantic representations of data elements in the list of data elements (Bajaj: Thus, another embodiment of the present invention is a related object-suggestion feature that provides suggestions of similar or related website objects (i.e., expansion objects) for analytics tagging. The expansion objects are identified by a number of different methods either used independently or in combination, such as keyword processing, semantic similarity, identifying the user's tagging intent, and/or user actions in analytics. The disclosed tag management systems and methods provide expansion of the tagging domain by identifying some or all variations in object type for a website object via object-

Regarding claims 8 and 14, the combination of Bajaj and Leal discloses, wherein the similarity score defines how close a vector of the semantic representation of the web content variable is to respective vectors of semantic representations of the data elements in a vector space implemented by a model trained using machine learning (Leal: In general, the method creates a semantic word model for a given document which comprises a vector space associated with a document. In some embodiments, the method utilizes n-gram based algorithms to generate the vector space. In one embodiment, the method utilizes neural network techniques (e.g., neural probabilistic language models) to generate the vector space. In some embodiments, the method creates a semantic word model using the word2vec algorithm and toolkit. In general, the method in step 106 computes each word form's semantic similarity taking into account the word form occurrences in input texts ¶ [0045], [0048], [0051], [0125], [0127]).  

Regarding claim 10, the combination of Bajaj and Leal discloses, embedding the analytics data generation module as part of the web content (Bajaj: Disclosed are various embodiments for automatically creating on a computer analytics tags for different object types of website objects in web pages with analytics tracking capability in a dynamic tag management system. The computer automatically creates analytics tags for the website object corresponding to object types. Based on the website object, an expansion object is identified and the computer automatically creates an analytics tag for the expansion object [Abstract]. Also see ¶ [0006], [0015], [0018], [0028], [0034], [0042]).

Regarding claim 11, the combination of Bajaj and Leal discloses, selecting a plurality of candidate web content variables from source code of the web content (Bajaj: The dynamic tag management system determines the best matches with the keywords for each object type of HTML element and automatically creates analytics tags for each HTML element. The determined object types for the multiple occurrences of the website object and their corresponding analytics tags are displayed for selection to the user. The user then selects the occurrences of the website object for which she wants to have an associated analytics tag via the dynamic tag management system user interface. Once the dynamic tag management system receives the user's selections, the tag management system inserts the selected tags for the associated occurrences of the website object in the website ¶ [0018]. This object identification technique is used in a system that provides a user interface allowing a website object to be selected for tagging and that automatically creates analytics tags for all types of the selected website object ¶ [0015], [0034], [0044]); 
removing one or more of the plurality of candidate web content variables based on a characteristic (Leal: In step 306, after identifying lexical patterns, the method removes all lexical patterns that correspond to tags in the tag hierarchy. In some embodiments, the method may additionally utilize a dictionary of synonyms to remove lexical patterns sufficiently similar to existing tags ¶ [0081]); 
converting at least one of the plurality of candidate web content variables to follow a semantic convention of at least one other of the plurality of web content variables (Leal: In step 714, the method scores the semantic document models as well as the tags and parsing information associated with the corpus of documents and the received document ¶ [0128], [0129], [0161]); and 
selecting the web content variable from the plurality of web content variables after the removing and the converting (Bajaj: The dynamic tag management system determines the best matches with the keywords for each object type of HTML element and automatically creates analytics tags for 

Regarding claim 12, the combination of Bajaj and Leal discloses, the removing is based on the characteristic as including length or structure (Leal: In step 306, after identifying lexical patterns, the method removes all lexical patterns that correspond to tags in the tag hierarchy. In some embodiments, the method may additionally utilize a dictionary of synonyms to remove lexical patterns sufficiently similar to existing tags ¶ [0081]); and the converting includes converting the at least one of the plurality of candidate web content variables to have use of underscores, hyphens, or camel cases that is consistent with the at least one other of the plurality of candidate web content variables (Leal: In step 714, the method scores the semantic document models as well as the tags and parsing information associated with the corpus of documents and the received document ¶ [0128], [0129], [0161]).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over BAJAJ; PAYAL et al. (US 20170243234 A1) [Bajaj] in view of Leal; Joao et al. (US 20180300315 A1) [Leal] in view of Sen; Jaydeep et al. (US 20200073983 A1) [Sen].

Regarding claim 3, the combination of Bajaj and Leal discloses, receiving, by the at least one computing device, data identifying a type of domain, via which, the web content is accessible (Leal: In some embodiments, the method can be utilized in various subject matter domains such as financial documents or other similar areas where, for example, PDF documents are commonly utilized ¶ [0006]. In step 402, the method loads one or more dictionaries. In some embodiments, a dictionary comprises a domain-specific database mapping terms or expressions or concepts to textual documents ¶ [0087]. In general, the method illustrated in FIG. 4 can be utilized when concepts are already established in a target domain or field and are thus commonly accepted ¶ [0093]).
However neither Bajaj nor Leal explicitly facilitates obtaining, by the at least one computing device, the list as a domain-specific template from a plurality of domain-specific templates based on the type of domain specified by the data.
Sen discloses, obtaining, by the at least one computing device, the list as a domain-specific template from a plurality of domain-specific templates based on the type of domain specified by the data (particular, system and methods are provided to implement natural language interfaces to databases (NLIDB) frameworks which are configured to apply intelligent reasoning over domain semantics to detect and generate nested queries across different domains without the need for domain specific training or utilizing domain-specific semantic templates for mapping a natural language query to a structured query [Abstract], [0013], [0035]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Sen’s system would have allowed Bajaj and Leal to facilitate obtaining, by the at least one computing device, the list as a domain-specific template from a plurality of domain-specific templates based on the type of domain specified by the data. The motivation to combine is apparent in the Bajaj and Leal's reference, because there a need to improve generating nested queries from natural language queries.


Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over BAJAJ; PAYAL et al. (US 20170243234 A1) [Bajaj] in view of Leal; Joao et al. (US 20180300315 A1) [Leal] in view of Ozcaglar; Cagri et al. (US 20200402015 A1) [Ozcaglar].

Regarding claims 9 and 15, the combination of Bajaj and Leal teaches all the limitations of claims 8.
However neither Bajaj nor Leal explicitly facilitates wherein the similarity score is based on cosine similarity.
Ozcaglar discloses, wherein the similarity score is based on cosine similarity (Match features 224 include measures of semantic similarity between bag-of-words representations 220 of a given recruiting entity and a corresponding candidate. For example, match features 224 include a cosine similarity and a Jensen-Shannon (JS) divergence between an embedding of a recruiter's past searches and an embedding of each candidate's profile attributes. Match features 224 also include a cosine similarity and JS-divergence between an embedding of a recruiting contract's past searches and the embedding of each candidate's profile attributes. As a result, feature-processing apparatus 204 generates four match features 224 (i.e., recruiter-candidate cosine similarity, recruiter-candidate JS divergence, contract-candidate cosine similarity, contract-candidate JS divergence) for each candidate that matches parameters 230 of the search associated with a given recruiter and recruiting contract ¶ [0068], [0088]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Ozcaglar’s system would have allowed Bajaj and Leal to facilitate wherein the similarity score is based on cosine similarity. The motivation to 

Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980. The examiner can normally be reached Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





2/23/2022
/MOHAMMAD S ROSTAMI/               Primary Examiner, Art Unit 2154